NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 2 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 DANIEL ISRAEL LIMA,                                 No.      15-71116

                    Petitioner,                      Agency No. A074-812-497

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Daniel Israel Lima, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s order denying his motion to reopen removal proceedings conducted in

absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672,

678 (9th Cir. 2011). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Lima’s motion to reopen

as untimely, where it was filed nine months after the issuance of his in absentia

removal order, see 8 C.F.R. § 1003.23(b)(4)(ii) (motion to reopen and rescind must

be filed within 180 days), and Lima failed to establish the due diligence required

for equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679 (equitable

tolling is available to an alien who is prevented from timely filing a motion to

reopen due to deception, fraud, or error, as long as petitioner exercises due

diligence in discovering such circumstances). In light of this disposition, we do

not reach Lima’s contention that exceptional circumstances prevented him from

appearing at his hearing.

      We lack jurisdiction to review the agency’s sua sponte determination. See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     15-71116